Zimmerman, J.,
dissenting-. This is a mandamus action and is being- finally decided on relator’s demurrer to the amended answer. In paragraph numbered five of that answer, the respondent, the Ohio Superintendent of Insurance, “denies that the liabilities and obligations of London & Lancashire Indemnity Company of America, which said deposit of securities in the amount of $53,000 was made to secure, have in fact been either paid or extinguished, and denies that the assumption of such liabilities and pbligations by relator as an incident of said merger is sufficient in law or in fact so to pay or extinguish the same.”
Apparently, respondent is not “satisfied” that all the obligations and liabilities which the deposit of the $53,000 in securities was made to secure have, been paid or extinguished (Section 3929.09, Bevised Code) and is, therefore, resisting relator’s demand, and we can discover no statutory mandate which requires respondent, as a matter of absolute duty, to surrender and return the $53,000 in securities he is holding for the protection of Ohio policyholders, notwithstanding the fact of the merger in Connecticut, the agreement under which that was accomplished or the further fact that relator has made a substantial deposit of securities in Connecticut with the superintendent of insurance in that state for the benefit of all relator’s policyholders.
Weygandt, C. J., concurs in the foregoing dissenting-opinion.